Citation Nr: 9915198	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-37 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for cause of the veteran's 
death.

Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of an April 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

The claims for service connection for cause of the veteran's 
death and Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 are not plausible.


CONCLUSION OF LAW

The claims for service connection for cause of the veteran's 
death and Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the benefits sought on appeal 
should be granted because the veteran's death was due to 
colon cancer which resulted from his exposure to Agent Orange 
while serving in Vietnam.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service incurrence of a 
malignant tumor may be presumed under certain circumstances 
if the tumor is manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  Service connection may be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection for cause of a veteran's death is 
warranted if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
she has not, her claims must fail, and VA is not obligated to 
assist her in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

The certificate of death indicates that the veteran died in 
July 1989 due to metastatic colon carcinoma.  No other 
condition was certified as implicated in the veteran's death.  
At the time of the veteran's death, service connection was in 
effect for no disability.

The medical evidence of record shows that the veteran's 
terminal cancer was initially diagnosed in March 1989.  On 
some occasions, it was identified as rectal cancer and on 
other occasions it was identified as colon cancer.  There is 
no indication in the medical evidence or contention by the 
appellant that the terminal cancer was manifested within a 
year of the veteran's discharge from service.

With respect to the contention that the terminal cancer was 
caused by the veteran's exposure to Agent Orange while 
serving in Vietnam, the Board notes that neither colon cancer 
nor rectal cancer is subject to presumptive service 
connection on an Agent Orange basis.  See 38 U.S.C.A. 
§ 3.309(e) (1998).  

The appellant has submitted a copy of a report prepared by 
the Oklahoma Agent Orange Foundation which indicates that 
epidemiological studies of exposure to dioxin have shown a 
statistically significant increase in the incidence of some 
cancers, including cancer of the rectum.  She has also 
submitted a copy of another publication which discusses the 
health effects of Agent Orange.  While this publication 
refers to a relationship between Agent Orange exposure and 
cancers, it does not specifically refer to colon cancer or 
rectal cancer.  Both of these publications are general in 
nature.  They do not address whether the veteran's terminal 
cancer was caused by his exposure to Agent Orange in service.  
Therefore, they are not sufficient to establish that the 
claim is well grounded.

The record also contains an October 1995 statement from 
Michael S. Eisenstat, M.D., F.A.C.S.  He reported that the 
veteran presented in March 1989 with a highly aggressive and 
poorly differentiated carcinoma of the colon.  He also 
expressed his opinion that it is very possible that the 
malignancy was the result of toxin exposure.  Dr. Eisenstat 
did not refer to Agent Orange or dioxin exposure or otherwise 
identify the toxin to which he was referring.  Therefore, his 
statement is not sufficient to establish that the claim is 
well grounded. 

There is no other medical or scientific evidence of record 
suggesting that the terminal cancer was etiologically related 
to the veteran's exposure to Agent Orange in service or that 
the terminal cancer was otherwise etiologically related to 
service.  The record does contain statements from the 
appellant expressing her opinion that the veteran's terminal 
cancer was caused by his exposure to Agent Orange in service, 
but these statements are not sufficient to well ground the 
claim since the appellant is not qualified to render this 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

In light of these circumstances, the Board must conclude that 
the claim for service connection for cause of the veteran's 
death is not well grounded.  In addition, since the factual 
basis for the claim for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 and the factual basis for the 
claim for service connection for the cause of the veteran's 
death (the terminal cancer was caused by the veteran's 
exposure to Agent Orange in service) are the same the Board 
must also conclude that the claim for Dependents' Educational 
Assistance under38 U.S.C.A. Chapter 35 is not well grounded.


ORDER


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

